Name: Council Regulation (EEC) No 2634/79 of 20 November 1979 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol, falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/6 Official Journal of the European Communities 3 . 12 . 79 COUNCIL REGULATION (EEC) No 2634/79 of 20 November 1979 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol , falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece ( 1980) developed as follows and represent the following percentages of total imports into the Community : Member States 1976 1977 1978 Benelux 71.69 68.57 63.67 Denmark 0.17 0.01 0.01 Germany 19.90 25-23 29-38 France 4.06 5-23 5-43 Ireland 0 0.01 0.02 Italy 2.63 0.06 011 United Kingdom 1-55 0.89 1.38 Whereas, taking into account these figures and the foreseeable development of the market in the product concerned during 1980 the initial shares in the volume of the quota may be fixed approximately at the following percentages : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to die Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( l), Whereas, pending a Decision by the Association Council pursuant to Article 35 or Article 36 ( 1 ) of the EEC-Greece Association Agreement, a Community tariff quota of 430 000 hectolitres should be opened at a reduced duty in 1980 for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol, originating entirely in Greece complying with Regulation (EEC) No 337/79 (2 ) and in particular with Article 17 thereof; whereas it is necessary in these circumstances to open the Community tariff quota as from 1 January 1980; Whereas it is in particular necessary to guarantee all importers of the Member States equal and uninterrupted access to the said quota and uninterrupted application of the rate laid down for that quota to all imports into such States of the products concerned until the quota has been used up ; whereas having regard to the above principles the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, to reflect most accurately the actual development of the market in the products concerned, such allocation should be in proportion to the needs of the Member States, assessed by reference both to the statistics relating to imports from Greece over a representative period, and to the economic outlook for the quota period concerned; Whereas, on the basis of the statistics at present available, imports from Greece into the Member States in 1976, 1977 and 1978 of the product concerned have Benelux Denmark Germany France Ireland Italy United Kingdom 62.91 0.52 29-35 4.43 0.35 0.35 2.09 Whereas in order to take into account the import trends for the product concerned in the Member States, the quota volume should be divided into two instalments, the first instalment being allocated among the Member States and the second forming a reserve intended ultimately to cover the requirements of the Member States, should their initial share be used up ; whereas, in order to ensure a certain degree of security to importers, the first instalment of the Community quota should be determined at a relatively high level , which under present circumstances could be 90 % of the quota volume; ( x ) OJ No C 289, 19 . 11 . 1979, p . 51 . ( 2) OJ No L 54, 5 . 3 . 1979 , p . 1 . Whereas the initial shares may be used up fairly quickly ; whereas, therefore, to avoid disruption of supplies any Member State which has almost used up its 3 . 12 . 79 Official Journal of the European Communities No L 306/7 administration of the quota shares allocated to that economic union may be carried out by any of its mem ­ bers, HAS ADOPTED THIS REGULATION: initial share, should draw a supplementary share from the Community reserve ; whereas this must be done by each Member State as each one of its supplementary shares is almost used up, and as many times as the reserve allows; whereas the initial and supplementary shares must be valid until the end of the quota period; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the tariff quota has been used up and to inform the Member States thereof; Whereas if, at a specified date in the quota period, a considerable quantity of the initial quota share remains in any Member State, it is essential that the Member State should return a certain proportion thereof to the reserve, in order to avoid part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, any measure concerning the Article 1 1 . From 1 January to 31 December 1980, a Community tariff quota of 430 000 hectolitres shall be opened in the Community for wine of fresh grapes and grape must with fermentation arrested by the addition of alcohol falling within heading No 22.05 of the Common Customs Tariff, originating entirely in Greece. Within this tariff quota, the Common Customs Tariff duty shall be reduced to the levels indicated in the table below: CCT heading No Description Rate of dury 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 6 EUA per hi B. Wine in bottles with 'mushroom' stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C. - 6 EUA per hi C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 °, in containers holding : a ) 2 litres or less 21 ECU per hi H b) More than 2 litres 1.6 ECU per hi ( x ) II . Of an actual alcoholic strength by volume exceeding 13 ° but not exceeding 15 °, in containers holding: a ) 2 litres or less 2.5 ECU per hi (*) b ) More than 2 litres 1.9 ECU per hi (!) III . Of an actual alcoholic strength by volume exceeding 15 ° but not exceeding 18 °, in containers holding: a ) 2 litres or less : 2 . Other 3 ECU per hi ( J ) (*) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy. No L 306/ 8 Official Journal of the European Communities 3 . 12 . 79 (XT Heading No Description Rare of Jury 22.05 (cont'd) C. III . b ) More than 2 litres : 3 . Other 2.5 ECU per hi (') IV . Of an actual alcoholic strength by volume exceeding 18 ° but not exceeding 22 ° , in containers holding : a ) 2 litres or less : 2 . Other 3.4 ECU per hl ( 1 ) b ) More than 2 litres : 3 . Other 3.4 ECU per hi ( 1 ) V. Of an actual alcoholic strength by volume exceeding 22 ° , in containers holding : a ) 2 litres or less 0.2 ECU per hi and per vol. + 1.8 ECU per hi (') b ) More than 2 litres 0.2 ECU per hi and per " i , vol. (1 ) (') The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall he the representative rate applicable to wine , if such a rate is fixed for the purpose of the common agricultural policy . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two instalments . 2 . A first instalment, amounting to 387 000 hectolitres , shall be shared among the Member States ; the shares which , subject to Article 5 , shall be valid until 31 December 1980 shall be as follows : hectolitres share less the amount returned to the reserve where Article 5 has been applied , has been exhausted , that Member State shall without delay , by notifying the Commission , draw a second share equal to 15 % of its initial share , rounded up to the next unit where appropriate, to the extent that the amount in the reserve allows . 2 . If, after its initial share has been exhausted , 90 % or more of the second share drawn by that Member State has been exhausted , it shall , in the manner provided for in paragraph 1 , draw a third share equal to 7.5 % of its initial share . 3 . If, after its second share has been exhausted , 90 % or more of the third share drawn by that Member State has been used up , it shall , in the manner provided for in paragraph I , draw a fourth share equal to the third . This process shall be applied until the reserve" is exhausted . Benelux Denmark Germany France Ireland Italy United Kingdom 243 450 2 000 I 13 600 17 150 I 350 I 350 8 .1 00 3 . The second instalment of 43 000 hectolitres shall constitute the reserve . Article &gt; 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in those paragraphs if there is reason to believe that those shares might not be used up . They shall inform the Commission of their reasons for applying this paragraph . 1 . If 90 % or more of any Member State's initial share , as laid down in Article 2 ( 2 ), or 90 % or more of that 3 . 12 . 79 Official Journal of the European Communities No L 306/9 Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . The Commission shall ensure that any drawing which uses up the reserve is limited to the balance available and, for this purpose, shall specify the amount thereof to the Member State which makes the final drawing. - Article 8 1 . Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that charges may be made without interruption against their combined shares of the Community quota . 2 . Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them or drawn from the reserve. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the products in question submitted to the customs authorities under the cover of declarations that they have been made available for free circulation. Article 5 Member States shall return to the reserve, not later than 1 October 1980, the unused portion of their initial share which, on 15 September 1980, is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full . The Member States shall , not later than 1 October 1980, notify the Commission of the total imports of the products concerned effected under and charged against the Community quota up to and including 15 September 1980 and, where appropriate, of the proportion of their initial shares that they are returning to the reserve. Article 6 The Member States shall be authorized to divide the shares allocated to them or which they have drawn from the reserve into two parts , according to their foreseeable use, reserving one part for wines intended for direct consumption and the other for wines intended for processing. However, during the marketing year and according to the actual needs which arise, they shall make the necessary adjustments to the original allocations . Article 7 The Commission shall keep account of the shares opened by Member States in accordance with Articles 2 and 3 and shall inform each of them of the extent to which the reserve has been used as soon as it receives the notification. The Commission shall , not later than 5 October 1980, notify the Member States of the state of the reserve after the return of shares pursuant to Article 5 . Article 9 At the request of the Commission, Member States shall inform it of imports of the products in question actually charged against their shares. Article 10 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 11 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1979 . For the Council The President M. O'KENNEDY